DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2020 has been entered.

Claim Objections
Claim 135 is objected to because of the following reason: 
The limitation “a substantially infusion needle” (line 4) is objected to for lacking clarity; however, in light of the other independent claims in which the word “substantially” has been struck from the claim, Examiner has presumed that the word “substantially” 
Appropriate correction is required to remedy the objection.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 135, 137-143 and 145-152 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iddan (U.S. Pub. 2004/0176664 A1) in view of Cirelli et al (U.S. Pat. 4,886,499 A, hereinafter “Cirelli”), further in view of Gillis et al (U.S. Pat. 2003/0069541 A1, hereinafter “Gillis”).

a body, e.g., 201 (Fig. 1B) designed for implantation in the patient's body and having an outer wall, 
an infusion needle 102, 214A, 214B, 30, 400, 500 (Figs. 1-4) disposed within the body of the infusion device and having a tip end,  
a reservoir, e.g., 210A, 210B, 210C (Fig. 1C) designed for implantation in the patient's body along with the body of the infusion device and coupled to the infusion needle, and 
a drive unit (described broadly in para [0008] and paras [0044]-[0051] which include a controller and various driving components such as wires, actuators, etc.) coupled to the infusion needle and arranged for advancing the tip end of the infusion needle to penetrate any fibrosis surrounding the infusion device, when the device is implanted in a patient's body, 
said infusion needle and drive unit being arranged within said body of the infusion device, the drive unit being operable when implanted in the patient's body and wherein the infusion needle is disposed within a body of the device with the tip end of the infusion needle arranged for passing through an outer wall of said body (e.g. 104, 201) and the drive unit is entirely disposed within the body of the device (see Figs. 1A and 1B).
It is noted that Iddan does not appear to disclose that at least a section of a periphery of the reservoir is made from a flexible material permitting volume changes of 
Cirelli discloses an infusion device comprising a reservoir having a periphery made from a flexible material permitting volume changes of the reservoir by deformation of the flexible material as infusion liquid is filled into or drawn out of the reservoir (col. 2, lines 17-48).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Iddan according to the teaching in Cirelli, in order to allow fluid to be more easily and controllably released from the reservoir and to reduce the size of the reservoir when it is not full.
Further, it is noted that the combination of Iddan and Cirelli does not appear to disclose that the outer wall is at least partially made from a material which is self-sealing in respect of penetrations resulting from the infusion needle. 
Gillis discloses an implantable device with a needle that pierces a self-sealing outer wall (e.g., 28) made of a polymer (as per claim 37). It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the combination of Iddan and Cirelli according to the teaching in Gillis, to provide a stabilizing surface for the needle, to protect the device from contamination and since Gillis specifically discloses such seals to be useful for preventing bodily fluids from the tissue and fluid delivered from the needle from flowing back into the device (Gillis, para [0111], [0115]).
Regarding claim 138, Iddan discloses that the drive unit is configured for advancing and retracting the tip end of the infusion needle (retracted 214A, extended 214B; see also para [0026] “extendable proboscises”).

Regarding claims 141, 145 and 152, Iddan discloses that the infusion needle is arranged for passing through an outer wall of said body of the infusion device (as described above) but does not appear to disclose that the reservoir is separate from the body of the infusion device (as per claim 141) or the pump is separate from the body of the infusion device (as per claim 145) or the control unit is separate from the body of the infusion device (as per claim 152) for remote implantation within the patient's body.
However, to locate the reservoir, pump or control unit separate from the body of the infusion device would have been known for reasons of space constraints where the needle is intended to be located. Further, separating the reservoir, pump or control unit separate from the device body would have allow those components to be more easily accessed (e.g., for filling or refilling the reservoir, performing maintenance on the pump, pump or control unit) in the event that the device body itself is inaccessible.
Further still, it has been held that constructing a formerly integral structure in various or external elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179) and that separating features of a device for a desirable reason presents a case of prima facie obviousness (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)).

Regarding claim 143, Iddan discloses that a pump 270 (Fig. 1C) is coupled to the reservoir for pumping infusion liquid from the reservoir to the infusion needle.
Regarding claim 146, Iddan shows that the tip end of the infusion needle is arranged for passing through an outer wall of said body of the infusion device (as described above) and the pump is contained in the body of the infusion device (as shown in the various figures).
Regarding claim 147, Iddan discloses that pump is coupled to the reservoir for pumping infusion liquid from the reservoir to the infusion needle (as described above), but does not disclose the drive unit is provided for being directly manually actuated.
However, such a modification would have been obvious for one of ordinary skill in the art at the time of the invention based on Iddan's disclosure of the conventionality of operating the needle manually from outside the body (para [0007]).
Regarding claims 148 and 149, Iddan discloses that at least one control unit is provided for controlling the pump, drive unit or other energy consuming part of the device so as to deliver amount of infusion liquid to be delivered to the patient's body through the injection needle (para [0037]), and the infusion device includes an internal or external energy source (such as a battery 224A, 224B contained within the device for providing energy to an energy consuming part; the energy source may be an energy storage device such as a battery/accumulator/capacitor or a rechargeable battery (para [0039])).

Regarding claim 151, Iddan discloses that control unit is contained in the device (para [0033], i.e., controller 124).

 Claims 153 and 154 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iddan (U.S. Pub. 2004/0176664 A1, hereinafter “Iddan”) in view of Gillis et al (U.S. Pat. 2003/0069541 A1, hereinafter “Gillis”).
Regarding claim 153, Iddan discloses an infusion device 200 (Fig. 1B) implantable in a patient's body, the infusion device comprising: 
a body e.g., 201 (Fig. 1B) designed for implantation in the patient's body and having an outer wall, 
an infusion needle 102, 214A, 214B, 30, 400, 500 (Figs. 1-4) disposed within the body of the infusion device and having a tip end, and 
a drive unit (described broadly in para [0008] and paras [0044]-[0051] which include a controller and various driving components such as wires, actuators, etc.) coupled to the infusion needle and arranged for advancing the tip end of the infusion needle to penetrate any fibrosis surrounding the infusion device when the device is implanted in the patient's body, 
said infusion needle and drive unit being designed for implantation in the patient's body, 

wherein the infusion needle is disposed within the body of the infusion device with the tip end of the infusion needle being arranged for penetrating the outer wall of said body (e.g. 104, 201),
wherein the infusion device is completely implantable in the patient's body with the infusion needle, drive unit, and any other implantable component of the infusion device, including - if present - an energy source, a control unit, a data processing device and a pump. forming an integral part of the infusion device so that the infusion device is implantable as a unitary piece (see Fig. 1A, 1B; it is noted that the limitations following the recitation “if present” are interpreted not to be structural limitations since they are not required to be present).
It is noted that Iddan does not appear to disclose that the outer wall is at least partially made from a material which is self-sealing in respect of penetrations resulting from the infusion needle. 
Gillis discloses an implantable device with a needle that pierces a self-sealing outer wall (e.g., 28) made of a polymer. It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the invention of Iddan according to the teaching in Gillis, to provide a stabilizing surface for the needle, to protect the device from contamination and since Gillis specifically discloses such seals to be useful for preventing bodily fluids from the tissue and fluid delivered from the needle from flowing back into the device (Gillis, para [0111], [0115]).
Regarding claim 154, Iddan discloses the body, infusion needle, reservoir, drive unit and infusion needle (as described above), and further discloses a holder connected 
It is noted that Iddan does not appear to disclose that the outer wall is at least partially made from a material which is self-sealing in respect of penetrations resulting from the infusion needle. 
Gillis discloses an implantable device with a needle that pierces a self-sealing outer wall (e.g., 28) made of a polymer. It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the invention of Iddan according to the teaching in Gillis, to provide a stabilizing surface for the needle, to protect the device from contamination and since Gillis specifically discloses such seals to be useful for preventing bodily fluids from the tissue and fluid delivered from the needle from flowing back into the device (Gillis, para [0111], [0115]).

Response to Arguments
Applicant's arguments filed 10/30/2020 have been fully considered but they are not persuasive.
In the arguments, Applicant asserted that Iddan does not disclose an infusion needle; specifically, Applicant argued that the proboscis (e.g., 214A, 214B) of Iddan “cannot be considered to represent an infusion needle” (pg. 8).

Further, Applicant argued that modifying the device of Iddan to include a sealing element in Gillis would “effectively hinder the coiled proboscis [of Iddan] from uncoiling and extend out of the housing which would ruin the purpose of the device of Iddan. It is nor clear how a coiled proboscis could penetrate a self-sealing membrane” (Remarks, pg. 8). 
However, as previously discussed, Iddan does not explicitly require a coiled configuration, disclosing that the configuration may be instead unfolded at any time or at all times (see col. 4, lines 29-37 and col. 12, lines 43-60). Even portions of the disclosure of Iddan in which the needle is disclosed to be coiled or 
However, even if Iddan required the proboscis or needle to be coiled, which it does not, it appears to be conjecture that a coiled proboscis or needle would be unable to penetrate a sealing element.  
Further, Applicant argued that a skilled artisan would not be prompted to provide a sealing element due to the teaching in Iddan that the proboscis may be a dilation balloon or another structure in which it is “not clear how these structures…could be made to penetrate the sealing element 28 of Gillis” (Remarks, pg. 9). However, it is noted that Iddan does not disclose that the proboscis must be a dilation balloon; indeed, as acknowledged by Applicant, the proboscis may be a variety of suitable in vivo medical instruments including injectors, drug applicators, and other structures suitable for carrying out a medical procedure, all or any of which would have been known to those of ordinary skill in the art to be able to penetrate a sealing element. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        04/28/2021